1

2

3                             UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                              ***
6    LEWIS STEWART,                                   Case No. 3:17-cv-00132-MMD-CBC
7                                       Plaintiff,                 ORDER
           v.
8
     ROMEO ARANAS, et al.,
9
                                    Defendants.
10

11         The Complaint in this action was filed on March 2, 2017. (ECF No. 1.) The Court

12   issued a notice of intent to dismiss Cheryl Burson, Angie Jones, Sean Su, and S.L.

13   Clark pursuant to Fed. R. Civ. P. 4(m) unless proof of service was filed by February 7,

14   2019. (ECF No. 34.) To date, no such proof of service has been filed. Accordingly, it is

15   ordered that the claims against Cheryl Burson, Angie Jones, Sean Su, and S.L. Clark

16   are dismissed without prejudice.

17

18         DATED THIS 8th day of February 2019.
19

20                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
